Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 1 of 36 PageID 127




           Attachment
                C
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 2 of 36 PageID 128




 Guide to Judiciary Policy
 Vol 7: Defender Services
 Pt A: Guidelines for Administering the CJA and Related Statutes

 Appx 6A: Recommendations & Commentary Concerning the Cost and
     Quality of Defense Representation (Updated Spencer Report,
     September 2010)

 Recommendations and Commentary

 1.    Qualifications for Appointment
              Commentary on Recommendation 1
 2.    Consultation with Federal Defender Organizations or the Administrative Office
              Commentary on Recommendation 2
 3.    Appointment of More Than Two Lawyers
              Commentary on Recommendation 3
 4.    Appointment of the Federal Defender Organization (FDO)
              Commentary on Recommendation 4
 5.    The Death Penalty Authorization Process
              Commentary on Recommendation 5
 6.    Federal Death Penalty Resource Counsel
              Commentary on Recommendation 6
 7.    Experts
              Commentary on Recommendation 7
 8.    Training
              Commentary on Recommendation 8
 9.    Case Budgeting
              Commentary on Recommendation 9
 10.   Case Management
              Commentary on Recommendation 10
 11.   Availability of Cost Data
              Commentary on Recommendation 11



 Note: Detailed recommendations on the appointment and compensation of counsel in
 federal death penalty cases were adopted by the Judicial Conference, upon
 recommendation of the Defender Services Committee, on September 15, 1998 (JCUS-
 SEP 98, pp. 67-74). The recommendations were contained in the May 1998 report
 entitled Federal Death Penalty Cases: Recommendations Concerning the Cost and
 Quality of Defense Representation (Spencer Report). The Defender Services
 Committee approved the initial Spencer Report, including the commentary that


                                                                   Last revised June 3, 2011
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 3 of 36 PageID 129



 Guide to Judiciary Policy, Vol. 7A, Appx. 6A                                      Page 2



 accompanied the recommendations. In September 2010, following a comprehensive
 update of the report’s contents, the Defender Services Committee endorsed revised
 commentary to the 1998 recommendations. The recommendations and the
 accompanying revised commentary are set forth in this appendix. The revised
 commentary has not been approved by the Judicial Conference; it is included in this
 appendix as it expands upon the recommendations, discusses the role of federal
 defender organizations in federal death penalty cases, and generally provides practical
 information that is useful to judges and appointed counsel in the management of a
 federal death penalty case. The entire updated 2010 report, which includes additional
 information and is entitled Update on the Cost and Quality of Defense Representation
 in Federal Death Penalty Cases, is available on the judiciary’s public website; what
 follows in this appendix is an excerpt from that report.
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 4 of 36 PageID 130



                      VIII.      RECOMMENDATIONS AND COMMENTARY 89

 1. Qualifications for Appointment

 a. Quality of Counsel. Courts should ensure that all attorneys appointed in federal death penalty
 cases are well qualified, by virtue of their prior defense experience, training and commitment, to
 serve as counsel in this highly specialized and demanding type of litigation. High quality legal
 representation is essential to assure fair and final verdicts, as well as cost-effective case
 management.

 b. Qualifications of Counsel. As required by statute, at the outset of every capital case, courts
 should appoint two counsel, at least one of whom is experienced in and knowledgeable about the
 defense of death penalty cases. Ordinarily, "learned counsel" should have distinguished prior
 experience in the trial, appeal, or post-conviction review of federal death penalty cases, or
 distinguished prior experience in state death penalty trials, appeals, or post-conviction review
 that, in combination with co-counsel, will assure high quality representation.

 c. Special Considerations in the Appointment of Counsel on Appeal. Ordinarily, the attorneys
 appointed to represent a death-sentenced federal appellant should include at least one attorney
 who did not represent the appellant at trial. In appointing appellate counsel, courts should,
 among other relevant factors, consider:

          i. the attorney's experience in federal criminal appeals and capital appeals;

          ii. the general qualifications identified in paragraph 1(a), above; and

          iii. the attorney's willingness, unless relieved, to serve as counsel in any post-conviction
          proceedings that may follow the appeal.

 d. Special Considerations in the Appointment of Counsel in Post-Conviction Proceedings. In
 appointing post-conviction counsel in a case where the defendant is sentenced to death, courts
 should consider the attorney's experience in federal post-conviction proceedings and in capital
 post-conviction proceedings, as well as the general qualifications set forth in paragraph 1(a).

 e. Hourly Rate of Compensation for Counsel. The rate of compensation for counsel in a capital
 case should be maintained at a level sufficient to assure the appointment of attorneys who are
 appropriately qualified to undertake such representation.




 89
   Section VIII utilizes a numbering system that is different from the rest of this report in order to match the
 numbered recommendations in the original Spencer Report.

                                                                                                                   90
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 5 of 36 PageID 131



                                                  Commentary

         As Recommendation 1(a) indicates, the first responsibility of the court in a federal death

 penalty case is to appoint experienced, well-trained, and dedicated defense counsel who will

 provide high quality legal representation. Federal law requires the appointment of two counsel

 to represent a defendant in a federal death penalty case, of whom at least one must be “learned in

 the law applicable to capital cases.” 18 U.S.C. § 3005. Additional requirements relating to

 counsel’s experience are codified at 18 U.S.C. § 3599. Legislatures, courts, bar associations, and

 other groups that have considered the qualifications necessary for effective representation in

 death penalty proceedings have consistently demanded a higher degree of training and

 experience than that required for other representations. As provided in the Defender Services

 Program Strategic Plan, counsel in federal death penalty cases are expected to comply with

 Guidelines 1.1 and 10.2 et seq. of the American Bar Association's Guidelines for the

 Appointment and Performance of Counsel in Death Penalty Cases, 31 Hofstra L. Rev. 913

 (2003), and the Supplementary Guidelines for the Mitigation Function of Defense Teams in

 Death Penalty Cases, 36 Hofstra L. Rev 677 (2008). 90

         Heightened standards are required to ensure that representation in federal death penalty

 cases is both cost-effective and commensurate with the complexity and high stakes of the

 litigation. Counsel in a federal death penalty case must not only be skilled in defending the

 charged offense, e.g., a homicide, but also must be thoroughly knowledgeable about a complex

 body of constitutional law and special procedures that do not apply in other criminal cases. They

 must be able to direct extensive and sophisticated investigations into guilt/innocence and


 90
   Aimed at providing counsel services “consistent with the best practices of the legal profession,” the Defender
 Services Program Strategic Plan was endorsed by the Defender Services Committee of the United States Judicial
 Conference. See Goal 2 (Quality of Representation), Strategy 16 (Capital Representations).


                                                                                                                    91
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 6 of 36 PageID 132



 mitigation of sentence. They must have the counseling skills to advise a client deciding between

 pleading guilty in return for a life sentence and proceeding to trial where the sentencing options

 are death or life imprisonment without the possibility of release. 91 They must have

 communication skills to establish trust with clients, family members, witnesses, and others

 whose backgrounds may be culturally, racially, ethnically, linguistically, socioeconomically, and

 otherwise different from counsel’s. They must be able to work effectively as part of a defense

 team and collaboratively with counsel for codefendants. And, for post-conviction cases, counsel

 also must be familiar with the unique jurisprudence and practices applicable in habeas corpus.

 Finally, counsel must be able, notwithstanding exceptional knowledge and skill, to commit

 sufficient time and resources, taking into account the extraordinary demands of a federal death

 penalty representation.

          The standards listed in Recommendations 1(b) – (d) are designed to assist courts in

 identifying the specific types of expertise and distinguished prior experience which have been

 deemed most valuable to this demanding work in the experience of the federal courts thus far.

 They emphasize the importance of bringing to bear both death penalty expertise and experience

 in the practice of criminal defense in the federal courts. As described further in the commentary

 to Recommendation 2, the qualifications of counsel must be assessed with respect to the

 particular demands of the individual case, the stage of the litigation, and the defendant.




 91
   A guilty plea negotiated at any point in the proceedings brings substantial cost savings, and such a disposition is
 always available if the sides can find agreement, even after the death penalty has been authorized. The Federal
 Death Penalty Resource Counsel Project recently estimated that plea agreements have been reached in
 approximately 25 percent of authorized federal capital prosecutions since 1988. Appointed counsel’s negotiating
 skills thus are very important.

                                                                                                                     92
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 7 of 36 PageID 133



          The governing statute calls for capitally qualified counsel to be appointed “promptly,”

 18 U.S.C. § 3005. Recommendation 1(b) endorses appointment of specially qualified counsel

 “at the outset” of a case, which in some cases may mean prior to the formal filing of a charging

 document. Courts should not wait to see whether the government will seek capital prosecution

 before appointing appropriately qualified counsel and granting them the resources necessary for

 a preliminary investigation. The goals of efficiency and quality of representation are achieved

 by early appointment of learned counsel in cases where capital indictment may be sought.

 Virtually all aspects of the defense of a federal death penalty case, beginning with decisions

 made at the earliest stages of the litigation, are affected by the complexities of the penalty phase.

 Early appointment of “learned counsel” is also necessitated by the formal authorization process

 adopted by the Department of Justice to guide the Attorney General’s decision-making regarding

 whether to seek imposition of a death sentence once a death-eligible offense has been indicted.

 Integral to the authorization process are presentations to the local United States Attorney’s

 Office and Justice Department officials of the factors which would militate against a death

 sentence. See United States Attorney’s Manual § 9-10.000. A mitigation investigation therefore

 must be undertaken at the commencement of the representation. Delay in appointment of

 learned counsel risks missing this important opportunity to avoid the high cost of a capital

 prosecution. Since an early decision not to seek death is the least costly way to resolve a

 potential capital charge, a prompt preliminary mitigation investigation leading to effective

 advocacy with the local U.S. Attorney and with the Justice Department is critical both to a

 defendant’s interests and to sound fiscal management of public funds. And, since the local

 prosecutor’s recommendation most often prevails with the Attorney General, the opportunity to

 persuade the U.S. Attorney not to request capital authorization is extremely important.



                                                                                                    93
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 8 of 36 PageID 134



           Recommendation 1(b)’s requirement of “distinguished prior experience” contemplates

 excellence, not simply prior experience, at the relevant stage of proceedings: trial, appeal, or

 post-conviction. It is expected that a lawyer appointed as “learned counsel” for trial previously

 will have tried a capital case through the penalty phase, whether in state or in federal court, and

 will have done so with distinction. Excellence in general criminal defense will not suffice

 because the preparation of a death penalty case requires knowledge, skills, and abilities which

 even the most seasoned lawyers will not possess if they lack capital experience. And not all

 capital trial experience will qualify as “distinguished.” Consultation with federal defender

 organizations and Resource Counsel, as described in Recommendation 2 (Consultation with

 Federal Defender Organizations or the Administrative Office), can help ensure that appointed

 counsel meet this criterion. 92

          Courts should appoint counsel with “distinguished prior experience” in death penalty

 trials, appeals, or post-conviction representation, even if meeting the standard requires

 appointing counsel from outside the district in which a matter arises. Appointing such qualified

 defense counsel generally produces cost efficiencies, including a higher likelihood of a non-trial

 disposition. The costs of travel and other expenses associated with bringing counsel from


 92
   The term federal defender organization (FDO) is used here to refer to a Federal Public Defender Organization
 (FPDO) and a Community Defender Organization (CDO), two different organizational models that fulfill the same
 function of providing counsel for indigent criminal defendants in the federal courts pursuant to the Criminal Justice
 Act (CJA), 18 U.S.C. § 3006A. A Federal Public Defender Organization is a federal office, headed by a Federal
 Public Defender who is selected by the Circuit Court of Appeals. The attorneys and other staff are employees of the
 federal judiciary. A Community Defender Organization is a not-for-profit corporation governed by a board of
 directors and led by an executive director. Both types of organization are funded and administered by the federal
 judiciary. Among the 94 judicial districts, 90 are served by an FDO.

  The term “Resource Counsel” refers to the death penalty experts who serve in the Federal Death Penalty Resource
 Counsel Project (trial level), the Federal Capital Appellate Resource Counsel Project (appellate level), and the
 Federal Capital Habeas Project (post-conviction level). These groups are referred to collectively as “Resource
 Counsel” or “the Resource Counsel Projects.” The work of the three Resource Counsel Projects and the National
 Mitigation Coordinator is described in the commentary accompanying Recommendation 2 (Consultation with
 Federal Defender Organizations or the Administrative Office) and Recommendation 6 (Federal Death Penalty
 Resource Counsel).

                                                                                                                   94
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 9 of 36 PageID 135



 another jurisdiction can be minimized with careful planning by counsel and the court. With

 appropriate forethought, investigations, client counseling, court appearances, and other

 obligations can be coordinated to maximize the efficient use of counsel’s time and ensure cost-

 effectiveness. In the institutional defender context, when it is helpful and desirable, attorney

 resources can be shared between defender offices pursuant to an established protocol.

            Recommendation 1(c) provides that counsel on appeal should include “at least one

 attorney who did not represent the appellant at trial.” Like capital trial representation, capital

 appellate representation should be tailored to the individual requirements of the case, stage of

 proceedings, and client. There should be no presumption of continuity from trial to appeal in

 federal death penalty cases, and courts frequently relieve and replace both trial counsel. Capital

 appellate work is a specialty, and a lawyer is rarely a specialist in both trial and appellate

 representation. 93 Even if trial counsel does possess “distinguished prior experience” in appellate

 as well as trial representation, there is value in bringing fresh perspective to issues that have been

 litigated below. In addition, a new lawyer may, if appropriately experienced, be able to provide

 continued representation following the appeal in any post-conviction proceedings, which a trial

 lawyer could not, due to a conflict of interest. 94 This would afford continuity of representation at

 that stage and, presumably, cost savings. To address particular case-specific demands, such as

 an especially complex trial record or managing the needs of a defendant with significant mental

 health issues, some courts have found it helpful and cost-efficient to appoint one of the


 93
    See Good Practices for Panel Attorney Programs in the U.S. Courts of Appeals, Vera Institute of Justice (2006)
 (the Defender Services Committee endorsed the report’s recommendation that circuits adopt a flexible approach
 rather than requiring CJA trial counsel to continue representing the defendant through the appeal, and encouraging
 deference to trial counsel regarding whether continued representation is in the client’s best interests and consistent
 with counsel’s professional skills and obligations).
 http://www.uscourts.gov/FederalCourts/AppointmentOfCounsel/Publications/VERASuggestedGoodPractices.aspx.
 94
   Where a claim of ineffective assistance of counsel on appeal is possible, continued representation would not be
 appropriate.

                                                                                                                     95
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 10 of 36 PageID 136



  defendant’s trial attorneys as third counsel on appeal, to provide limited and/or temporary

  assistance as required.

           Recommendation 1(d) highlights the need for specialized expertise in post-conviction

  representation. Like trial and appellate counsel, post-conviction lawyers for federal death

  penalty cases should be selected based on an individualized assessment of the requirements of

  the case, the stage of the litigation, and the defendant. Habeas corpus practice is a complex

  subspecialty of capital representation. A lawyer qualified to be learned counsel in a federal

  capital trial or on appeal will not necessarily have such expertise. Challenges include an

  accelerated timeline, a tangle of specialized procedural law applicable to capital proceedings

  pursuant to 28 U.S.C. § 2255, and an obligation that includes a full investigation of both phases

  of the trial to identify any possible constitutional infirmities. This underscores the importance of

  appointing counsel with the experience and dedication – as well as the time and resources – to

  devote to this intensely demanding work. The one-year statute of limitations makes it especially

  important that counsel be appointed promptly. Federal Capital Habeas Resource Counsel

  recommend that appointment take place prior to the denial of certiorari by the Supreme Court.

  As indicated in Recommendation 4 (Appointment of the Federal Defender Organization), a

  number of federal defender organizations have staff attorneys who specialize in post-conviction

  capital litigation. Where they possess the requisite expertise, appointment of federal defender

  organizations should be considered in capital 2255 cases. For capital habeas corpus cases

  brought pursuant to 28 U.S.C. § 2254, involving state death sentenced prisoners, representation




                                                                                                    96
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 11 of 36 PageID 137



  by an institutional defender organization has been endorsed by the Committee on Defender

  Services as offering cost and other efficiencies together with high quality representation. 95

           Recommendation 1(e) recognizes that appropriate rates of compensation are essential to

  maintaining the quality of representation required in a federal capital case. The time demands of

  these cases are such that a single federal death penalty representation is likely to become, for a

  substantial period of time, counsel’s exclusive or nearly exclusive professional commitment. It

  is therefore necessary that the hourly rate of compensation be fair in relation to the costs

  associated with maintaining a criminal practice. The rate ($178 as of January 1, 2010) should be

  reviewed at least every three years to ensure that it remains sufficient in light of inflation and

  other factors. (See 18 U.S.C. § 3006A(d)(1) and 18 U.S.C. § 3599(g)(1).)




  95
   Report on Death Penalty Representation, prepared by the Committee on Defender Services Subcommittee on
  Death Penalty Representation, approved by the Judicial Conference (JCUS-SEP 95, pp. 69, 78-81).

                                                                                                            97
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 12 of 36 PageID 138



  2. Consultation with Federal Defender Organizations or the Administrative Office

  a. Notification of Statutory Obligation to Consult. The Administrative Office of the U.S. Courts
  (Administrative Office) and federal defender organizations should take appropriate action to
  ensure that their availability to provide statutorily mandated consultation regarding the
  appointment of counsel in every federal death penalty case is well known to the courts. (See 18
  U.S.C. § 3005.)

  b. Consultation by Courts in Selecting Counsel. In each case involving an offense punishable by
  death, courts should, as required by 18 U.S.C. § 3005, consider the recommendation of the
  district's Federal Public Defender (FPD) (unless the defender organization has a conflict) about
  the lawyers to be appointed. In districts not served by a Federal Public Defender Organization,
  18 U.S.C. § 3005 requires consultation with the Administrative Office. Although not required to
  do so by statute, courts served by a Community Defender Organization (CDO) should seek the
  advice of that office.

  c. Consultation by Federal Defender Organizations and the Administrative Office in
  Recommending Counsel. In discharging their responsibility to recommend defense counsel,
  FDOs and the Administrative Office should consult with Federal Death Penalty Resource
  Counsel in order to identify attorneys who are well qualified, by virtue of their prior defense
  experience, training and commitment, to serve as lead and second counsel.

                                                        Commentary

          Courts are required pursuant to 18 U.S.C. § 3005 to consider the recommendation of their

  federal defender organization or the Administrative Office regarding the appointment of both

  counsel in each federal death penalty case. 96 Most courts are aware of the statute and policy and

  do consult about their appointments, though a small number still do not. The Administrative

  Office should continue to ensure that all courts are aware of the importance and availability of

  consultation for all federal capital appointments, and should make specific outreach to courts that

  for any reason have not consulted with federal defenders or Resource Counsel.



  96
    The specific language of the statute requires the court to “consider the recommendation of the Federal Public
  Defender organization, or, if no such organization exists in the district, of the Administrative Office….”
  18 U.S.C. § 3005. Emphasis added. There is no indication in the legislative history that this reference was intended
  to exclude Community Defender Organizations, and the most reasonable interpretation is that this was inadvertent
  and that Congress’s intention was to include all federal defender organizations. As a matter of policy, the Judicial
  Conference recommends that consultation be made with the district’s FDO, regardless of whether it is organized as
  an FPD or a CDO. See Recommendation 1, Footnote 94.


                                                                                                                   98
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 13 of 36 PageID 139



           Recommendation 2(b) emphasizes that consultation should be made for “each case

  involving an offense punishable by death.” It is not satisfied where a court selects counsel from

  a pre-existing list, because recommendations concerning appointment of counsel are best

  obtained on an individualized, case-by-case basis. The relative infrequency of federal death

  penalty appointments, and the typically swift response which any court requesting a

  recommendation can expect, makes lists or “panels” of “capitally-qualified” attorneys both

  unnecessary and, in some respects, impractical. 97 Currently, within a short time after receipt of a

  request, the federal defender or Administrative Office (through Resource Counsel, as described

  below and in Recommendation 6) provides the court with the names of attorneys who not only

  are qualified to serve as counsel but who also have been contacted and indicated their

  willingness to serve in the particular case. 98 These individualized recommendations help to

  ensure that counsel are well-suited to the demands of a particular case and compatible with one

  another and the defendant. Whether at trial, on appeal, or in post-conviction, the federal

  defender and Resource Counsel are likely to have access to information that the court lacks.

  That information includes factors relating to the defendant or to counsel who are candidates for

  appointment. Consideration of these factors is essential to establishing a defense team that

  functions effectively. Case-specific consultation is also required by Judicial Conference policy

  (see Guide, §§ 620.30(a) and (b), explaining the 18 U.S.C. § 3005 consultation requirement and


  97
     The distinction between being qualified to serve and willing to do so is significant. Many defense counsel would
  not be willing to accept appointment to more than one federal death penalty case at a time. Furthermore, since
  accepting a federal death penalty appointment requires a substantial time commitment which may ultimately cause
  the attorney to become entirely unavailable for any other fee-generating work, appointment in such a case is not
  lightly undertaken.
  98
    In some instances, in fact, it is the federal defender or Resource Counsel who first alerts the court to the need for
  an appointment. For example, prior to an indictment issuing, the U.S. Attorney’s Office may inform the defender or
  Resource Counsel of an imminent capital prosecution in which a defendant will need capitally qualified counsel, or
  the defender or Resource Counsel may become aware of an investigation and the need for counsel through other
  means.

                                                                                                                      99
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 14 of 36 PageID 140



  suggesting that in developing a recommendation, consideration be given to “the facts and

  circumstances of the case.”)

             Recommendation 2(c) recognizes the role of Resource Counsel in the consultation

  process. When this Recommendation was first made, there was a single Federal Death Penalty

  Resource Counsel Project charged with responsibility for assisting in federal death penalty

  proceedings at all stages of litigation: trial, appeal, and post-conviction. Those functions have

  now been distributed among three projects, each of which addresses a different stage of

  litigation: the Federal Death Penalty Resource Counsel Project (trial), the Federal Capital

  Appellate Resource Counsel Project, and the Federal Capital Habeas Project. 99 Referred to

  collectively here as “Resource Counsel” or “the Resource Counsel Projects,” these lawyers are

  death penalty experts. They are knowledgeable about and maintain effective communication

  with defense counsel nationwide, and their ability to promptly match attorneys with cases is of

  great value to the judiciary.

             The appropriate Resource Counsel Project should be consulted about appointment of

  counsel in every trial, appellate, and post-conviction case, whether by the court, the federal

  defender, or both. In addition, prior to recommending counsel for appointment in a federal

  capital case, federal defenders should advise potential counsel that any attorney appointed is

  expected to consult regularly with Resource Counsel. 100 Federal defenders and Resource

  Counsel should also ensure, prior to making a recommendation to a court, that prospective

  defense counsel are able to dedicate the time required to the new capital case.




  99
    The National Mitigation Coordinator also provides assistance in federal death penalty cases, as described in
  Recommendation 6 (Federal Death Penalty Resource Counsel).
  100
        See Defender Services Strategic Plan, Goal 2 (Quality of Representation), Strategy 17 (Capital Representations).

                                                                                                                    100
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 15 of 36 PageID 141



         Together, Resource Counsel and federal defenders have been instrumental in providing

  high quality representation to federal defendants from trial through post-conviction proceedings.

  Recommendation 2(c) recognizes the value of Resource Counsel and urges federal defenders and

  the Administrative Office to continue to work closely with them.




                                                                                                101
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 16 of 36 PageID 142



  3. Appointment of More Than Two Lawyers

  Number of Counsel. Courts should not appoint more than two lawyers to provide representation
  to a defendant in a federal death penalty case unless exceptional circumstances and good cause
  are shown. Appointed counsel may, however, with prior court authorization, use the services of
  attorneys who work in association with them, provided that the employment of such additional
  counsel (at a reduced hourly rate) diminishes the total cost of representation or is required to
  meet time limits.

                                            Commentary

         The norm in federal death penalty cases is the appointment of two counsel per defendant.

  Courts contemplating the appointment of a third counsel for trial, appeal or post-conviction

  representation might consider contacting the Administrative Office, the federal defender

  organization or the appropriate Resource Counsel Project (see Recommendation 6) for

  information and advice about whether circumstances warrant such appointment.

  Notwithstanding this suggested limit on the number of attorneys charged with responsibility for

  the defense in its entirety, courts are encouraged to permit appointed counsel to employ

  additional attorneys to perform more limited services where to do so would be cost-effective or

  otherwise enhance the effective use of resources. For example, in many federal death penalty

  cases, the prosecution provides to defense counsel an extensive amount of discovery material

  which must be reviewed for relevance and organized for use by the defense. Allowing appointed

  counsel to obtain legal assistance from an associate at his or her firm or from another

  appropriately qualified lawyer may prove economical because the work is performed at a lower

  hourly rate, or this assistance may be a necessity in light of the volume and nature of the work or

  court deadlines. See Guide, §§ 620.10.10 and 230.23.10(f).




                                                                                                 102
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 17 of 36 PageID 143



  4. Appointment of the Federal Defender Organization (FDO)

  a. FDO as Lead Counsel. Courts should consider appointing the district's FDO as lead counsel in
  a federal death penalty case only if the following conditions are present:

         i. the FDO has one or more lawyers with experience in the trial and/or appeal of capital
         cases who are qualified to serve as "learned counsel"; and

         ii. the FDO has sufficient resources so that workload can be adjusted without unduly
         disrupting the operation of the office, and the lawyer(s) assigned to the death penalty case
         can devote adequate time to its defense, recognizing that the case may require all of their
         available time; and

         iii. the FDO has or is likely to obtain sufficient funds to provide for the expert,
         investigative and other services reasonably believed to be necessary for the defense of the
         death penalty case.

  b. FDO as Second Counsel. Courts should consider appointing the district's FDO as second
  counsel in a federal death penalty case only if the following conditions are present:

         i. the FDO has sufficient resources so that workload can be adjusted without unduly
         disrupting the operation of the office, and the lawyer(s) assigned to the death penalty case
         can devote adequate time to its defense, recognizing that the case may require all of their
         available time; and

         ii. the FDO has or is likely to obtain sufficient funds to provide for the expert,
         investigative and other services reasonably believed to be necessary for the defense of the
         death penalty case.

                                            Commentary

         Effective capital representation requires a team of many players, and the institutional

  strength of a federal defender organization lends itself to good teamwork. On the other hand, a

  defender organization can meet the demands of a capital case only if the assigned personnel

  possess the requisite qualifications and have available to them the time and other resources the

  case requires. Thus, courts are encouraged to appoint an FDO as either lead or second counsel in

  a capital case, but only after consideration of the factors identified in this Recommendation and

  consultation with the federal defender.




                                                                                                   103
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 18 of 36 PageID 144



             Recommendations 4(a) and (b) acknowledge that capital cases inevitably and seriously

  disrupt the normal functioning of an office. To undertake too much death penalty litigation

  would seriously threaten the effective performance of a defender organization’s responsibility to

  provide representation to a substantial number of financially eligible criminal defendants in its

  district each year. Therefore, a federal defender organization should not be required to accept

  more than one federal death penalty trial representation at a time unless the head of the

  organization believes such an arrangement is appropriate. In addition, the head of an FDO

  accepting a capital appointment must be prepared to seek additional resources as necessary and

  to shift responsibilities among staff so that those entrusted with capital cases have sufficient time

  for that work and other demands upon them are limited. 101 Regardless of what level of capital

  experience the federal defender has, all FDOs with federal capital cases should maintain close

  contact and collaborate with the appropriate Resource Counsel Project. 102

             In addition to serving as counsel, many federal defender organizations play a valuable

  administrative and leadership role with respect to death penalty representation in their districts,

  for example, by sponsoring training, facilitating relationships with Resource Counsel, and

  disseminating information to panel attorneys. This important work should continue to be

  supported and encouraged by the Administrative Office. Also, federal defender organizations

  should identify and share best practices they have developed in providing capital representation

  and in supporting the work of other capital lawyers.




  101
     These warnings about avoiding over-commitment should be understood to extend to panel attorneys accepting
  appointment in capital cases as well. As noted in the commentary accompanying Recommendation 2 (Consultation
  with Federal Defender Organizations or the Administrative Office), in making recommendations and appointments,
  courts, federal defenders and Resource Counsel should ensure that prospective defense counsel are sufficiently free
  of other obligations to dedicate the time required to the new capital case.
  102
        See Defender Services Strategic Plan, Goal 2 (Quality of Representation), Strategy 16 (Capital Representations).

                                                                                                                    104
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 19 of 36 PageID 145



          Courts are encouraged to consider appointing federal defender organizations with the

  requisite expertise to represent federal death-sentenced prisoners in appellate and post-conviction

  proceedings, as well as at trial. There are particular benefits to the appointment of well­

  resourced offices in capital 2255 proceedings, which require digesting and briefing large

  amounts of legal and factual material and conducting a thorough investigation within a very

  compressed timetable. Post-conviction representation makes demands that can be efficiently met

  by institutional representation. 103 In addition, it has proved much harder to find qualified,

  available attorneys for 2255 matters than for capital trial cases.

          Over the past several years, a number of federal defender organizations have accepted

  capital appeals and 2255 representations, most of them having acquired the necessary expertise

  through their representation of state death-sentenced prisoners pursuant to 28 U.S.C.

  § 2254. The Administrative Office should evaluate the need for counsel in capital 2255

  proceedings, continue to support federal defender organizations in meeting the need, and

  consider whether to establish additional capacity for institutional representation in capital cases

  in the defender program.




  103
    Report on Death Penalty Representation, prepared by the Committee on Defender Services Subcommittee on
  Death Penalty Representation, approved by the Judicial Conference (JCUS-SEP 95).


                                                                                                             105
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 20 of 36 PageID 146



  5. The Death Penalty Authorization Process

  a. Streamlining the Authorization Process. The Department of Justice should consider adopting a
  "fast track" review of cases involving death-eligible defendants where there is a high probability
  that the death penalty will not be sought.

  b. Court Monitoring of the Authorization Process. Courts should exercise their supervisory
  powers to ensure that the death penalty authorization process proceeds expeditiously.


                                                   Commentary

          A decision not to seek the death penalty against a defendant has large and immediate

  cost-saving consequences. The sooner that decision is made, the larger the savings. Since the

  death penalty ultimately is sought against only a small number of the defendants charged with

  death-eligible offenses, the process for identifying those defendants should be expeditious in

  order to preserve funding and minimize the unnecessary expenditure of resources. The current

  process, however, is not expeditious; rather, even in cases in which authorization for capital

  prosecution is viewed as unlikely by both the prosecution and the defense, the process is lengthy

  and seemingly inefficient, involving multiple levels of review, and results in unnecessary costs

  being incurred. The process also limits the availability of lawyers qualified to serve as “learned

  counsel” for other capital appointments. Recommendations 5(a) and (b) call upon the

  Department of Justice and the judiciary to maximize cost-savings by increasing the efficiency of

  the authorization process. The Department of Justice can do this by evaluating and streamlining

  its procedures. Judges can do this by establishing reasonable deadlines and maintaining

  oversight during the pre-authorization stage of the litigation. 104 Courts should ensure, however,

  that whatever decision-making timetables are imposed are sufficient to allow for meaningful pre-

  authorization advocacy by counsel for the defendant. Where authorization to seek the death


  104
     Section 670 of the Guide sets forth Judicial Conference policy on “scheduling of federal death penalty case
  authorization to control costs.”

                                                                                                                   106
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 21 of 36 PageID 147



  penalty is significantly likely, the prosecution and defense should be given every opportunity to

  explore the reasons for not authorizing or for negotiating an early disposition of the case.

         In addition to acting in their individual capacities to pursue efficiency goals, the

  Department of Justice and the judiciary should seek opportunities to communicate with one

  another about the impact of federal death penalty policies on the efficient administration of

  justice. Given the enormous resource demands and cost implications, it would be wise for the

  judiciary, the Department of Justice, and the Administrative Office to communicate and work

  together at the highest levels.




                                                                                                  107
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 22 of 36 PageID 148



  6. Federal Death Penalty Resource Counsel

  a. Information from Resource Counsel. In all federal death penalty cases, defense counsel
     should obtain the services of Federal Death Penalty Resource Counsel in order to obtain the
     benefit of model pleadings and other information that will save time, conserve resources and
     enhance representation. The judiciary should allocate resources sufficient to permit the full
     value of these services to be provided in every case.

  b. Technology and Information Sharing. The Administrative Office should explore the use of
     computer-based technology to facilitate the efficient and cost-effective sharing of
     information between Resource Counsel and defense counsel in federal death penalty cases.

                                                     Commentary

          When Recommendation 6 was issued in 1998, there was only one Federal Death Penalty

  Resource Counsel Project, and it offered support for all cases, whether at trial, on appeal, or in

  post-conviction. As Recommendation 2 (Consultation with Federal Defender Organizations or

  the Administrative Office) describes, there is now a separate Resource Counsel Project dedicated

  to each stage of litigation. The trial-level Federal Death Penalty Resource Counsel Project has

  been joined by the Federal Capital Appellate Resource Counsel Project and the Federal Capital

  Habeas Project. There is also a National Mitigation Coordinator who collaborates with Resource

  Counsel and supports work in all death penalty matters that arise in the federal courts. 105

  Recommendation 6 and other references to Resource Counsel in these Recommendations and

  Commentary apply to each of the Resource Counsel Projects.

          The Resource Counsel Projects serve CJA counsel, federal defenders, and the courts by

  recommending counsel for every case at trial, on appeal, and in post-conviction, and by

  providing numerous other services, including case consultation, training, and assistance with

  case budgeting. Trial-level Resource Counsel are assigned to each defense team at the outset of

  every death-eligible case, and continue to support the efforts of appointed counsel through the


  105
     The National Mitigation Coordinator also works with the Habeas Assistance and Training Counsel Project (HAT)
  in connection with capital post-conviction representation in the federal courts pursuant to 28 U.S.C. §2254.

                                                                                                            108
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 23 of 36 PageID 149



  conclusion of trial. Appellate and post-conviction Resource Counsel assume responsibility at the

  appropriate procedural junctures, and offer consultation and assistance throughout those stages of

  the case. The National Mitigation Coordinator provides information, referrals, and case-specific

  consultation, and is extensively involved in the planning and delivery of training. The four

  Projects work together on issues of common concern, and support one another in conducting

  training and disseminating information to counsel. They also provide consultation and advice to

  the Administrative Office and to courts.

         Recommendation 6(a) urges both the judiciary and counsel to maximize the benefits of

  Resource Counsel’s services. Together, the Resource Counsel Projects are essential to the

  delivery of high quality, cost-effective representation. Their work should continue to be

  facilitated by the Administrative Office, and counsel in all federal death penalty cases are

  encouraged to maintain regular contact with Resource Counsel. See Defender Services Strategic

  Plan, Goal 2 (Quality of Counsel), Strategy 16 (Capital Representations). In addition, federal

  defender organizations should advise potential appointed counsel that they are expected to

  consult with Resource Counsel if they accept a capital representation. Id., Strategy 17 (Capital

  Representations). The Department of Justice provides centralized support to prosecutors

  nationwide at all stages of federal death penalty proceedings. Although the Resource Counsel

  Projects cannot match that capacity, the judiciary should allocate resources sufficient to permit

  the full value of their services to be provided in every case.

           Recommendation 6(b) recognizes the critical role of technology in sharing information.

  The website maintained by Resource Counsel (www.capdefnet.org) recently has been upgraded.

  It is a valuable resource, enhancing quality of representation in a cost-efficient manner, and it is

  relied upon extensively by appointed counsel nationwide. The Administrative Office should



                                                                                                   109
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 24 of 36 PageID 150



  support the ongoing development of this cost-effective means of assisting appointed counsel in

  federal death penalty cases. The database of case related information maintained by Resource

  Counsel is also an essential resource and, similarly, should receive ongoing support as indicated

  in the Commentary to Recommendation 11 (Availability of Cost Data).




                                                                                                110
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 25 of 36 PageID 151



  7. Experts

  a. Salaried Positions for Penalty Phase Investigators. The federal defender program should
  consider establishing salaried positions within FDOs for persons trained to gather and analyze
  information relevant to the penalty phase of a capital case. FDOs should explore the possibility
  that, in addition to providing services in death penalty cases to which their FDO is appointed, it
  might be feasible for these investigators to render assistance to panel attorneys and to other
  FDOs.

  b. Negotiating Reduced Rates. Counsel should seek to contain costs by negotiating reduced
  hourly rates and/or total fees with experts and other service providers.

  c. Directory of Experts. A directory of experts willing to provide the assistance most frequently
  needed in federal death penalty cases, and their hourly rates of billing, should be developed and
  made available to counsel.

                                                        Commentary

            Penalty phase investigators or “mitigation specialists” are individuals trained and

  experienced in the development and presentation of evidence for the penalty phase of a capital

  case. As indicated in the 2003 ABA Guidelines, 106 this function is an essential component of

  effective capital defense representation; however, mitigation specialists are in short supply and in

  many cases they are not available locally. Recommendation 7(a) suggests ameliorating this

  problem by employing and training persons for this work in federal defender organizations. In

  2004 the Defender Services Committee authorized a position for a National Mitigation

  Coordinator in a federal defender office to assist in expanding the availability and quality of

  mitigation work in death penalty cases in the federal courts. In addition to leveraging his own

  significant knowledge and skills through case consultations, the National Mitigation Coordinator

  has enhanced defense representation and contributed to cost containment efforts by recruiting

  more mitigation specialists to work on federal capital cases, matching mitigation specialists with


  106
     American Bar Association, Guidelines for the Appointment and Performance of Counsel in Death Penalty Cases,
  31 Hofstra L. Rev. 913 (2003). See also Supplementary Guidelines for the Mitigation Function of Defense Teams in
  Death Penalty Cases, 36 Hofstra L. Rev. 677 (2008) for an elaboration on the mitigation function, including the role
  of mitigation specialists.

                                                                                                                 111
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 26 of 36 PageID 152



  counsel, and providing expanded training opportunities both for defender staff and for private

  mitigation specialists who are authorized to work on federal cases. This training enhances the

  skills and availability of such professionals.

           In addition, because of the cost containment potential, Recommendation 7(a) suggests

  that salaried federal defender employees might work not only on cases in which their office is

  appointed, but also, in appropriate instances, on other cases. Procedures that will facilitate

  lending such non-attorney staff members between defender offices have been developed by the

  Administrative Office.

         Recommendation 7(b) encourages counsel to negotiate a reduced hourly rate for expert

  services whenever possible. Private experts must be employed in death penalty cases, but the

  cost of their services can and should be contained. When asked to provide services for the

  defense of a CJA-eligible criminal defendant, many experts are willing to accept fees lower than

  their customary hourly rates for private clients. The types of experts employed in capital cases

  can be highly specialized, however, and sometimes a particular expert is required and it is not

  possible to negotiate a reduced rate. It should be noted that the government, too, employs private

  experts, often at high hourly rates, a factor the courts could consider in assessing the

  reasonableness of proposed defense expenditures.

           With respect to Recommendation 7(c), it should be noted that while maintaining formal

  lists of experts has proved to be problematic, substantial progress has been made in collecting

  and sharing appropriate information of this nature with defense counsel and courts, particularly

  since 2004 when the National Mitigation Coordinator position was established. Resource

  Counsel, federal defenders, and the National Mitigation Coordinator have knowledge of a wide

  range of expert service providers throughout the country and they are available to assist in



                                                                                                    112
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 27 of 36 PageID 153



  matching cases with experts and evaluating costs during the case-budgeting process and at any

  other stage of litigation.




                                                                                              113
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 28 of 36 PageID 154



  8. Training

  Federal Death Penalty Training Programs. The Administrative Office should continue to offer
  and expand training programs designed specifically for defense counsel in federal death penalty
  cases.

                                             Commentary

         Specialized death penalty training programs are relied upon by even the most highly

  experienced counsel to update and refine their skills and knowledge. Death penalty law is not

  only complex but also is rapidly evolving, and counsel are obligated to keep pace with

  developments throughout the federal courts. Continuing education in the latest forensic science

  developments is another responsibility of capital lawyers. Resource Counsel, the National

  Mitigation Coordinator, and federal defenders, with the support of the Administrative Office,

  have substantially increased training opportunities over the past several years. Counsel

  appointed in federal capital cases may attend a variety of specialized trial, appellate, and post-

  conviction programs organized or supported by each of the Resource Counsel Projects.

  Defender offices sponsor local and regional training as well. Programs focusing on forensic

  science, mitigation investigation, and victim contact offer further opportunities for skill-building

  and information sharing. Financial assistance to facilitate attendance at training programs and

  other logistical support are made available through the Training Branch of the Administrative

  Office’s Office of Defender Services. These opportunities for counsel to benefit from the

  research and experience of others and share information and ideas are important and cost-

  effective. Their quality and utility has been universally praised by defense counsel. The

  Administrative Office should ensure that training opportunities continue to expand to meet the

  needs of capital defense teams.




                                                                                                   114
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 29 of 36 PageID 155



  9. Case Budgeting

  a. Consultation with Prosecution. Upon learning that a defendant is charged with an offense
  punishable by death, courts should promptly consult with the prosecution to determine the
  likelihood that the death penalty will be sought in the case and to find out when that decision will
  be made.

  b. Prior to Death Penalty Authorization. Ordinarily, the court should require defense counsel to
  submit a litigation budget encompassing all services (counsel, expert, investigative and other)
  likely to be required through the time that the Department of Justice (DOJ) determines whether
  or not to authorize the death penalty.

  c. After Death Penalty Authorization. As soon as practicable after the death penalty has been
  authorized by DOJ, defense counsel should be required to submit a further budget for services
  likely to be needed through the trial of the guilt and penalty phases of the case. In its discretion,
  the court may determine that defense counsel should prepare budgets for shorter intervals of
  time.

  d. Advice from Administrative Office and Resource Counsel. In preparing and reviewing case
  budgets, defense counsel and the courts should seek advice from the Administrative Office and
  Federal Death Penalty Resource Counsel, as may be appropriate.

  e. Confidentiality of Case Budgets. Case budgets should be submitted ex parte and should be
  filed and maintained under seal.

  f. Modification of Approved Budget. An approved budget should guide counsel's use of time and
  resources by indicating the services for which compensation is authorized. Case budgets should
  be re-evaluated when justified by changed or unexpected circumstances, and should be modified
  by the court where good cause is shown.

  g. Payment of Interim Vouchers. Courts should require counsel to submit vouchers on a monthly
  basis, and should promptly review, certify and process those vouchers for payment.

  h. Budgets In Excess of $250,000. If the total amount proposed by defense counsel to be
  budgeted for a case exceeds $250,000, the court should, prior to approval, submit such budget
  for review and recommendation to the Administrative Office.

  i. Death Penalty Not Authorized. As soon as practicable after DOJ declines to authorize the death
  penalty, the court should review the number of appointed counsel and the hourly rate of
  compensation needed for the duration of the proceeding pursuant to the Guide, § 630.30.

  j. Judicial Conference Guidelines. The Judicial Conference should promulgate guidelines on case
  budgeting for use by the courts and counsel.




                                                                                                     115
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 30 of 36 PageID 156



  k. Judicial Training for Death Penalty Cases. The Federal Judicial Center should work in
  cooperation with the Administrative Office to provide training for judges in the management of
  federal death penalty cases and, in particular, in the review of case budgets.

                                             Commentary

         When Recommendation 9 was issued in 1998, case budgeting was new to the courts. It is

  now well established, representing the norm in federal death penalty cases. Judicial Conference

  policy with respect to capital case budgeting is set forth in Section 640 of the Guide, and district

  and appellate courts in various parts of the country are experimenting with different approaches

  to case budgeting. Reports on their methods and progress will be forthcoming as those initiatives

  are evaluated. In the meantime, certain things are clear. Drafting a case budget requires the

  lawyer to incorporate cost considerations into litigation planning and encourages the use of less

  expensive means to achieve the desired end. Submission and review of a budget assists the court

  in monitoring the overall cost of representation in the case, and determining the reasonableness

  of costs. Both judges and counsel consistently describe the budgeting process as valuable. They

  also emphasize the importance of a focus on the “big picture” rather than “nickels and dimes,”

  and of an understanding that case budgeting is about ensuring planned, thoughtful, and

  responsible spending as opposed to simply cutting costs. Resource Counsel are available to

  assist courts and counsel with drafting and evaluating case budgets.

         Because of the unpredictability of pretrial litigation, it is impractical to require counsel to

  budget for an entire case from start to finish. At a minimum, the budgeting process should occur

  in two stages, as suggested in Recommendations 9(b) and (c). The first stage begins when the

  lawyer is sufficiently familiar with the case to be able to present a budget reasonably related to

  the anticipated factual and legal issues in the case and continues until the Department of Justice

  makes its decision as to whether it will seek the death penalty. Prior to this first-stage budget, in



                                                                                                    116
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 31 of 36 PageID 157



  some districts the court orders a “starter budget” approving funds for an initial allotment of

  counsel’s time as well as service providers such as an investigator, paralegal, mitigation

  specialist, and associate counsel. This allows counsel to begin work without delay, and a formal

  first-stage budget is submitted after counsel has had an opportunity to assess the needs of the

  case more thoroughly. As indicated in the Commentary to Recommendation 1(b) (Qualifications

  of Counsel), courts should not defer appointing “learned counsel” and authorizing an appropriate

  investigation at this stage. As recognized in Section 640.40 of the Guide, it will be necessary for

  counsel to begin work immediately, so courts should be prepared to authorize funds for this

  purpose, even if a case budget has not yet been submitted or approved.

         If a death penalty notice is filed, a further budget should be prepared. The court may

  require a single budget from authorization through trial, though it may be more practical to

  develop a series of budgets covering shorter increments of time. If the prosecution will not seek

  the death penalty, Recommendation 9(i) calls for the court to review the case in accordance with

  the Guide, § 630.30, to determine whether the number or compensation of counsel should be

  reduced.

         Consistent with the Criminal Justice Act, 18 U.S.C. § 3006A, Recommendation 9(e) calls

  for case budgets to be submitted ex parte and maintained under seal. Guide, § 640.20(b). A case

  budget requires defense counsel to develop an overall litigation plan for the case. Consequently,

  it contains privileged information and is an extremely sensitive document.

         Recommendation 9(g) encourages prompt and efficient consideration and payment of

  interim vouchers in capital cases. Delay in approving payments to experts or counsel may

  prevent the defense from moving forward to develop its case, negatively affect the quality of

  representation, and/or delay expeditious and cost-effective disposition of the matter.



                                                                                                    117
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 32 of 36 PageID 158



         Case budgeting in post-conviction cases should proceed in much the same way as trial

  case budgeting. Costs can be significant because counsel is obligated to thoroughly and

  independently investigate both phases of the trial to determine whether there are any potential

  constitutional infirmities. Guideline 10.7 (Investigation), American Bar Association, Guidelines

  for the Appointment and Performance of Counsel in Death Penalty Cases, 31 Hofstra L. Rev.

  913, 1015 (2003). A capital post-conviction budget should include the costs of counsel,

  investigators, and experts. The budgeting process should be completed quickly in light of the

  one-year statute of limitations for filing a motion pursuant to 28 U.S.C. § 2255.




                                                                                                    118
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 33 of 36 PageID 159



  10. Case Management

  a. Non-Lawyer Staff. Where it will be cost-effective, courts should consider authorizing payment
  for services to assist counsel in organizing and analyzing documents and other case materials.

  b. Multi-defendant Cases.

         i. Early Decision Regarding Severance. Courts should consider making an early decision
         on severance of non-capital from capital codefendants.

         ii. Regularly Scheduled Status Hearings. Status hearings should be held frequently, and a
         schedule for such hearings should be agreed upon in advance by all parties and the court.

         iii. "Coordinating Counsel." In a multi-defendant case (in particular a multi-defendant
         case in which more than one individual is eligible for the death penalty), and with the
         consent of co-counsel, courts should consider designating counsel for one defendant as
         "coordinating counsel."

         iv. Shared Resources. Counsel for codefendants should be encouraged to share resources
         to the extent that doing so does not impinge on confidentiality protections or pose an
         unnecessary risk of creating a conflict of interest.

         v. Voucher Review. In large multi-defendant cases, after approving a case budget, the
         court should consider assigning a magistrate judge to review individual vouchers. The
         court should meet with defense counsel at regular intervals to review spending in light of
         the case budget and to identify and discuss future needs.

                                            Commentary

           Recommendation 10(a) recognizes that the large volume of discovery materials and

  pleadings associated with a federal death penalty case may make it cost-effective for courts to

  authorize (and appointed counsel to employ) the services of law clerks, paralegals, secretaries, or

  others to perform organizational work which would otherwise have to be performed by counsel

  at a higher hourly rate. (See also Commentary accompanying Recommendation 3 (Appointment

  of More Than Two Lawyers), endorsing the practice of authorizing counsel to obtain the services

  of additional attorneys under appropriate circumstances.) Judicial Conference policy provides

  that, in general, appointed counsel may not be reimbursed for expenses deemed part of their

  office overhead (Guide, § 230.66.10); however, unusual expenses of this nature may be

                                                                                                 119
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 34 of 36 PageID 160



  compensated (Guide, § 320.70.30). The Guidelines suggest that in determining whether an

  expense is unusual or extraordinary, “consideration should be given to whether the

  circumstances from which the need arose would normally result in an additional charge to a fee

  paying client over and above that charged for overhead expenses.” (Guide, § 320.70.30).

             Recommendations 10(b)(i) – (iv) address some of the particular management burdens

  associated with multi-defendant federal death penalty cases. Special efforts are required to

  ensure the orderly administration of justice in these matters, which tend to become costly and

  cumbersome for courts and counsel. Courts should also consider encouraging prosecutors to

  provide discovery in a way that will make information much more accessible and therefore less

  costly for the defense to assimilate. For example, the way in which the government organizes

  the material it turns over to defense counsel and the way it formats it can have significant cost

  consequences. Where there is extensive wiretap evidence, the government might be asked to

  provide defense counsel not just with recordings, but with any transcripts of those recordings.

  Such time and cost savings possibilities should be urged wherever possible. The court might

  initiate discussion about how best to contain discovery costs by soliciting a list of ideas from the

  parties.

             Recommendation 10(b)(i) suggests that courts make early decisions concerning

  severance of non-capital from capital codefendants. In general, capital cases remain pending

  longer than non-capital cases and involve far greater amounts of pre-trial litigation. Separating

  the cases of non-capital codefendants, where appropriate, may lead to swifter and less costly

  dispositions in those cases. The earlier such a decision is implemented, the greater will be the

  cost savings.




                                                                                                    120
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 35 of 36 PageID 161



           Recommendation 10(b)(ii) suggests that courts schedule frequent status hearings so that

  discovery and other matters may proceed efficiently and problems may be noted early and

  swiftly resolved. If the schedule for such status hearings (on a monthly or other basis) is agreed

  upon in advance, all parties can plan accordingly and valuable time will not be consumed with

  counsel and judges trying to find a mutually convenient time for their next meeting.

           Recommendation 10(b) (iii) suggests that, if all counsel agree, courts consider

  designating the attorneys for one defendant as “coordinating counsel.” Coordinating counsel

  might be responsible for arranging for the efficient filing and service of motions and responses

  among the codefendants, scheduling co-counsel meetings and court dates, facilitating discovery,

  or completing any other tasks deemed appropriate by counsel and the court. In multi-defendant

  cases where the federal defender organization represents a defendant eligible for the death

  penalty, courts should (taking into account the views of the federal defender) consider

  designating the FDO as coordinating counsel because of its institutional capabilities. In the

  event that a panel attorney is designated as coordinating counsel, the additional time and

  resources demanded by this role should be compensated.




                                                                                                  121
Case 2:19-cr-00150-SPC-NPM Document 27-3 Filed 11/08/19 Page 36 of 36 PageID 162



     11. Availability of Cost Data

     The Administrative Office should improve its ability to collect and analyze information about
     case budgets and the cost of capital cases.

                                                   Commentary

               The cost data for this report were assembled by painstaking manual collection,

     necessitated by the limitations of the only available information source, the CJA payment

     system. 107 Given the significance of capital case costs to the federal defender program, the

     Administrative Office has given priority to developing an electronic CJA voucher processing

     system that will provide accurate and reliable case data that are accessible for analysis.

     Enhancing the ability of the Defender Services program to analyze and make use of cost and

     other quantitative data relating to federal death penalty cases would assist in making resource

     allocation decisions and in establishing policy. In addition, the judiciary should give further

     consideration to geographic disparities in defense resources and the relationship between low

     cost defense representation and sentencing outcome in capital cases. The Administrative

     Office should work with the Department of Justice to obtain useful data about prosecution

     costs in federal capital cases.

             This report could not have been completed without extensive assistance from the

     federal capital trial, appellate, and post-conviction Resource Counsel Projects, including

     access to information from their databases. These data are vitally important to the Defender

     Services program and their collection and analysis should remain a priority and be supported

     by the Administrative Office.




     107
        The CJA Panel Attorney Payment System is a judiciary-wide application in which all attorney and expert
     service provider vouchers for representation-related work performed are recorded, processed and paid.

                                                         122
